The assignments of error on the general grounds are abandoned. The special assignment of error is without merit. The court did not err in overruling the motion for new trial.
                        DECIDED OCTOBER 17, 1941.
The defendant was convicted of breaking and entering an automobile and stealing therefrom articles of value, in violation of Code § 26-2637. He filed a motion for new trial on the usual general grounds and afterwards amended the motion by adding one special ground. The court denied the motion and he excepted. The assignments of error on the general grounds are abandoned. We will therefore consider only the assignment of error on the special ground. When the case was called the defendant made a motion for continuance on account of the absence of a witness. The motion in no wise met the requirements of Code § 81-1410. This being true, we have only to consider whether the judge abused his discretion in denying the motion under the allegations of the special ground. It does not appear therefrom what the defendant expected to prove by the absent witness at the time the motion was made; it does not appear that the motion was not made for delay; it does appear that the witness was then out of the State; it does appear that he had not been subpoenaed; it does not appear what diligence had been exercised; and it does not appear that the court had any assurance whether he would ever appear, by process or otherwise. The judge did not abuse his discretion in overruling the motion. Williams v. State,69 Ga. 11 (3); Woolfolk v. State, 85 Ga. 69 (4) (11 S.E. 814); Williams v. State, 25 Ga. App. 380 (2) (103 S.E. 685).
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur. *Page 61